DETAILED ACTION

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims xxxx are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10762353. Although the claims at issue are not identical, they are not patentably distinct from each other. The comparisons of the claims are as following:
Claim 2,9,16 in instant application 
Claims 5 in US 10762353
A method, system, medium for tracking an inmate within a controlled environment, comprising: 


receiving, by a monitoring system, a search request, wherein the search request includes at least one parameter associated with the inmate; 






performing, by the monitoring system, a search comparison between the at least one parameter and profile data associated with at least one of an inmate profile and a location profile, wherein the search comparison comprises searching the profile data for at least one video that is tagged with the at least one parameter; 
          identifying the at least one video based on determining a match between the at least one parameter and the profile data; 

based at least in part on the match, retrieving the at least one video from a video source, wherein the at least one video comprises metadata identifying the inmate and a location in the controlled environment; and 
returning a search result based at least in part on the search comparison, wherein the search result comprises the at least one video and the metadata.

Claim5, A method of claim 1( for tracking an inmate within a controlled environment),  further comprising:

receiving a search request, wherein the search request includes at least one parameter associated with the inmate and wherein the at least one parameter comprises at least one of: a serial number associated with the inmate, a name of the inmate, and an identifying mark associated with the inmate;

performing a search comparison between the at least one parameter and the profile data, wherein the search comparison comprises determining a search match between the at least one parameter and the profile data; 

from claim 1:  receiving, by a monitoring system, a video;
performing image recognition on the video;
analyzing inmate identification information from the video based at least in part on the image recognition;
determining a match between the analyzed inmate identification information and profile data associated with a plurality of inmate profiles;

returning a search result based at least in part on the search comparison.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-21 is/are rejected under 35 U.S.C. 103 as obvious over Millar (US 20120173577 ) in view of Gongaware (US 20130263227).

Regarding claim 2, Millar teaches A method for tracking an inmate within a controlled environment, comprising: 
receiving, by a monitoring system, a search request, wherein the search request includes at least one parameter associated ( 510, 520 in Fig. 10); 
performing, by the monitoring system, a search comparison between the at least one parameter and profile data([0063], the metadata search file or in combination with video data)  associated with at least one of an inmate profile and a location profile( [0001], metadata can include data about objects viewed within a video scene and/or events that occur within the video scene; [0005], recording the classification of the object in metadata. The characteristics of the foreground object that are used for classification can include the object location within the video frame), wherein the search comparison comprises searching the profile data for at least one video that is tagged with the at least one parameter(540 in Fig. 10) ; 
identifying the at least one video based on determining a match between the at least one parameter and the profile data(570 in Fig. 10); 
based at least in part on the match, retrieving the at least one video from a video source, wherein the at least one video comprises metadata identifying and a location in the controlled environment(570 in Fig. 10; [0001], events that occur within the video scene ); and 
returning a search result based at least in part on the search comparison, wherein the search result comprises the at least one video and the metadata ( 560, 570 in Fig. 10).
Millar does not expressly teach  an inmate.  
However,  Gongaware teaches an inmate ( [0153],  inmate’s profile).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the inmate in Gongaware  for the generic object in Millar. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious to an ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 3, Millar in view of Gongaware teaches the method of claim 2, wherein the at least one parameter comprises at least one of. a serial number associated with the inmate, a name of the inmate(Gongaware, [0153], a full name), and an identifying mark associated with the inmate.
Regarding claim 4, Millar in view of Gongaware teaches the method of claim 2, wherein the profile data includes videos received, by the monitoring system, from at least one camera is associated with the location in the controlled environment(Millar, [0001], surveillance cameras; Gongaware, [0009], camera).
Regarding claim 5, Millar in view of Gongaware teaches the method of claim 2, wherein the video source comprises a database ( Millar, [0012], a video database)  or a video camera.
Regarding claim 6, Millar in view of Gongaware teaches the method of claim 2, wherein the search request is at least one of a real- time search request or an archived search request(Millar 320 in Fig. 8).
Regarding claim 7, Millar in view of Gongaware teaches the method of claim 6, wherein, responsive to the search request being the real-time search request, the method further comprising: receiving real-time video data from at least one camera in the controlled environment( Millar, 320 in Fig. 8); performing real-time object identification on the real-time video data to identify at least one object in the real-time video data( Millar, 330 in Fig. 8), wherein the at least one object comprises a predicted inmate (Gongaware, The profile photo may be recorded as a short video clip) ; retrieving an inmate profile associated with the predicted inmate; and comparing the at least one parameter associated with the inmate to information in the profile data to determine if there is a match between the inmate and the predicted inmate(Millar, 540 in Fig. 10; Gongaware,[0153], inmate’s profile).
Regarding claim 8, Millar in view of Gongaware teaches the method of claim 6, wherein responsive to the search request being the archived search request and wherein the profile data comprises a plurality of inmate profiles, the method further comprising: comparing the at least one parameter associated with the inmate to inmate metadata in the profile data, wherein each inmate profile of the plurality of inmate profiles is associated with an inmate in the controlled environment; and determining a match between the at least one parameter and the inmate metadata in at least one inmate profile of the plurality of inmate profiles( Gongaware, [0008], comparing the identity attribute of the first user to a stored identity attribute of a second user. The identity attribute of the second user includes a second behavior. The method also includes determining whether the first user is the second user based on the comparison).


	Claims 9-15 and 16-21 recite the monitoring system and A non-transitory computer-readable medium for the method in claims 2-8.  Since Millar and  Gongaware teaches monitoring system and medium ( Millar, Fig. 1; Gongaware, Fig. 2), claims 9-21 are also rejected.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661